Argued April 16, 1934.
This is an action in trespass brought by the plaintiff *Page 246 
to recover damages growing out of a collision between the plaintiff's automobile and a truck owned by the defendant and operated by his agent.
Clyne Kinsey, the appellee, was driving a sedan in a southerly direction on a public highway leading from Baden to Ambridge. The day was clear and the road was dry and level. He was going about forty miles an hour. He crossed the bridge and about fifty feet beyond he collided with the rear end of the appellant's truck. The appellant's driver had, immediately preceding the collision, turned into a private driveway from the public highway. The turn was so sharp he was unable to enter the gate and the end of the truck and some iron bars loaded thereon projected into the roadway. The appellant's witnesses testify that the truck was stationary. The plaintiff testified that as he came to the place of the collision the truck was backing into the street and that he could not avoid the collision. Although there was considerable testimony to the contrary, the jury could accept his version of it. The court made no reference to this feature of plaintiff's case in his charge, nor was the matter called to its attention. The adequacy of the charge is not involved in the present appeal. The plaintiff further claims that his view was obstructed by poles along the roadway and lattice work at the end of the bridge. These were all matters for the jury, and we are all of the opinion that the verdict and the judgment entered thereon should not be disturbed.
Judgment affirmed. *Page 247